Citation Nr: 0605205	
Decision Date: 02/23/06    Archive Date: 03/01/06	

DOCKET NO.  00-16 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder claimed as a result of cold weather injury. 

2.  Entitlement to service connection for a respiratory 
disorder claimed as a result of tobacco use during service or 
secondary to nicotine dependence acquired in service. 

3.  Entitlement to service connection for a chronic heart 
disorder. 

4.  Entitlement to an effective date earlier than February 3, 
1983, for a grant of service connection for arthritis due to 
cold injury involving the hands, lower extremities (feet), 
both knees, both shoulders, lumbar spine, and the cervical 
spine. 

5.  Entitlement to an effective date earlier than August 28, 
1999, for a grant of entitlement to a total compensation 
rating based on individual unemployability due to service-
connected disability (TDIU). 

6.  Entitlement to an effective date earlier than August 28, 
1999, for a grant of basic eligibility for dependents' 
educational assistance. 

7.  Entitlement to an effective date earlier than August 28, 
1999, for the assignment of a disability rating of 50 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Gregory A. Morton, Attorney


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from July 1950 to July 1953.  

This case has been before the Board of Veterans' Appeals 
(Board) previously.  The most recent occasion was in July 
2004 when it was remanded primarily for procedural purposes.  
The case has been returned to the Board for appellate review.


FINDINGS OF FACT

1.  All pertinent notification actions and indicated 
evidentiary development have been completed.  

2.  The veteran does not have a respiratory disorder as the 
result of cold weather injury sustained in service.

3.  The veteran does not have a respiratory disorder as the 
result of tobacco use during service or secondary to nicotine 
dependence acquired during service.

4.  There is no competent medical evidence of record 
attributing any current heart disorder to the veteran's 
active service.

5.  By rating decision dated in December 1978, service 
connection for a disability of the right knee and back was 
denied.  The veteran did not submit a notice of disagreement 
within one year of the determination and therefore it became 
final.

6.  Received on February 3, 1983, was a reopened claim for 
service connection for residuals of a right knee disability.

7.  It is not shown that the veteran manifested symptoms such 
as suicidal ideation, problems with speech, impaired impulse 
control, spatial disorientation, all symptoms associated with 
the next higher disability rating of 70 percent prior to 
August 28, 1999.

8.  It was not factually ascertainable that the veteran was 
unemployable due to the severity of his service-connected 
disabilities prior to August 28, 1999.

9.  The legal criteria for eligibility for dependents' 
educational assistance were not met prior to August 28, 1999.


CONCLUSIONS OF LAW

1.  A respiratory disorder, claimed either as a result of 
cold weather injury or as the result of tobacco use during 
service or secondary to nicotine dependence acquired during 
service, was not incurred in or aggravated by active service 
and the incurrence or aggravation of a respiratory disorder 
during such service may not be presumed.  38 U.S.C.A. §§1101, 
1110, 1112, 1131 (West 2002); 38 C.F.R. §§3.102, 3.303, 
3.307, 3.309 (2005).

2.  A chronic heart disorder was not incurred in or 
aggravated by active service and the incurrence or 
aggravation of a heart disorder during such service may not 
be presumed.  38 U.S.C.A. §§1101, 1110, 1112, 1131 (West 
2002); 38 C.F.R. §§3.102, 3.303, 3.307, 3.309 (2005).

3.  The criteria for an effective date prior to February 3, 
1983, for a grant of service connection for arthritis due to 
cold injury of both hands, both lower extremities (feet), 
both knees, both shoulders, the lumbar spine, and the 
cervical spine have not been met.  38 U.S.C.A. §§5110, 5107 
(West 2002); 38 C.F.R. §3.400 (2005).

4.  The criteria for a grant of entitlement to a total 
compensation rating based on individual unemployability prior 
to August 28, 1999 have not been met.  38 U.S.C.A. §§5110, 
5107 (West 2002); 38 C.F.R. §3.400 (2005).

5.  The criteria for a grant of basic eligibility for 
dependents' educational assistance prior to August 28, 1999, 
have not been met.  38 U.S.C.A. §5110 (West 2002); 38 C.F.R. 
§3.400 (2005).

6.  The criteria for the assignment of a disability rating of 
50 percent for PTSD prior to August 29, 1999 have not been 
met.  38 U.S.C.A. §5110 (West 2002); 38 C.F.R. §3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence of record.

Veterans Claims Assistance Act of 2000

During the pendency of these claims, the Veterans Claims 
Assistance Act of 2000 (VCAA) was signed into law and 
codified at 38 U.S.C.A. §§5100, 5102, 5103, 5103A., 5106, 
5107, 5126 (West 2002 and Supp. 2005).  Regulations 
implementing the VCAA are codified at 38 C.F.R. §§3.102, 
3.156, 3.159 and 3.326 (2005).

The VCAA and its implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative of 
any information, and any medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative of which portion, if any, of the evidence is 
to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.  In 
addition, VA is required to inform the claimant to submit any 
pertinent evidence in the claimant's possession.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) United 
States Court of Appeals for Veterans Claims (Court) held that 
the plain language of 38 U.S.C.A. §5103(a) (West 2002), 
requires that notice to a claimant pursuant to the VCAA be 
provided "at the time" that, or "immediately after," VA 
receives a complete or substantially complete application for 
VA administered benefits.  Id. at 119.  However, the Court 
also stated that the failure to provide such notice complying 
with 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159 in connection 
with adjudications prior to the enactment of the VCAA was not 
error and in such cases, the claimant is entitled to "VCAA-
content complying notice and proper subsequent VA process."  
Id. at 120.

In the present case, the record reveals that the issues at 
hand were remanded by the Board in July 2004 in order to 
ensure compliance with the VCAA.  The veteran was provided 
with a notification letter dated July 29, 2004.  He was told 
what was needed from him, including treatment records from VA 
and/or private facilities.  He was specifically told that if 
he had any evidence in his possession that pertained to the 
claims, he was to send it to VA.  He was informed of the 
status of his claims and he was told exactly what had to be 
shown to support his claims.

All pertinent, available evidence pertaining to the claims 
decided herein has been obtained and the veteran has been 
afforded appropriate VA examinations.  Neither the veteran 
nor his representative has identified any additional evidence 
or information that could be obtained to substantiate any of 
the claims, nor has he requested that the Board remand for 
further development any portion of this appeal that has 
already been pending for several years.

In sum, the Board is of the opinion that any deficiencies in 
the development and consideration of the claims decided 
herein are harmless and nonprejudicial to the veteran.  They 
do not warrant further remand and further delay of the 
appellate process.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Pertinent Laws and Regulations With Regard to Service 
Connection

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§1110, 1131; 38 C.F.R. §3.102.  
When there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at a 
later date, however remote, are service-connected unless 
clearly attributable to intercurrent causes.  When the fact 
of chronicity in service does not adequately support it, then 
a showing of continuity of symptomatology after discharge is 
required to support the claim.  38 C.F.R. §3.303.

Heart disease is a chronic disease under 38 C.F.R. §3.309(a).  
Service connection may be granted under 38 C.F.R. §3.307(a) 
if the evidence shows that heart disease was manifested to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 C.F.R. §3.307.  Separation from 
service is defined as the veteran's discharge date.  38 
C.F.R. §3.307(a) (2).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus of a claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

With regard to the claim for service connection for a 
respiratory disorder claimed as a residual of smoking, the 
Board notes that on July 22, 1998, the Internal Revenue 
Service Restructuring and Reform Act was enacted.  That law 
at 38 U.S.C.A. §1103, prohibits service connection for 
disability or death on the basis that it resulted from 
disease or injury attributable to the use of tobacco products 
during active service.  By its terms, 38 U.S.C.A. §1103 is 
applicable only to claims filed after June 9, 1998.  See also 
38 U.S.C.A. §3.303 (2005).  The veteran filed his claim for 
service connection for a respiratory disorder secondary to 
tobacco use in a report of contact dated in November 1999.  
Therefore, service connection on the basis of tobacco use is 
precluded.

Given the veteran's long history of smoking both during and 
after service, a medical opinion regarding the etiology of a 
pulmonary disability was sought to address the matter of the 
possible contribution of tobacco use to the pulmonary 
disorder.  This was done at the time of VA examination of the 
veteran in June 2002.  The examiner was asked to express an 
opinion as to whether it was as least as likely as not that 
any current respiratory pathology was otherwise related to 
the veteran's active military service, including his exposure 
to smoking during service.  The claims folder was reviewed by 
the examiner.  This included the reports of examinations by 
VA over the years since service discharge.  It was indicated 
the veteran's complaints included shortness of breath.  He 
stated he had had chronic obstructive pulmonary disease since 
1982.  He used to smoke about one pack a day between 1950 and 
1982, but  indicated he stopped smoking in 1982.  The veteran 
claimed that he did not smoke before he joined the service.  
He reported that he began smoking in the Army and continued 
smoking until 1982.

Clinical examination, x-ray studies, and pulmonary function 
testing were accomplished.  A pertinent diagnosis was made of 
chronic obstructive pulmonary disease.  The examiner 
commented that the veteran was not cooperative in regard to 
his history when he was asked specific questions and the 
examiner described the case as "a difficult case to go 
through."  She opined that the veteran's chronic obstructive 
pulmonary disease was not service-connected.  The Board 
therefore finds that the medical nexus requirement for a 
grant of service connection in Hickson is lacking and the 
veteran's claim fails on that basis.  Therefore, based on the 
evidence of record, the necessary element of a medical nexus 
has not been satisfied and the benefit sought on appeal is 
therefore denied.  The Board notes that there is no medical 
opinion indicating that there is a causal nexus between 
nicotine dependence during service and the veteran's current 
respiratory disorder.

It is now well settled that laypersons such as the veteran 
are not competent sources of medical evidence concerning the 
diagnosis or etiology of a disease.  See Espiritu v. 
Derwinski, 2 Vet App for 92, 494 (1992) [a layperson without 
medical training is not competent to comment on medical 
matters]; see also 38 C.F.R. §3.159(a) (1) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements or opinions].  Accordingly, the lay 
statements of record do not satisfy the medical nexus 
requirement set forth in case law.

The Board notes the veteran has submitted several articles 
with regard to tobacco use and nicotine dependence.  However, 
these articles are general in nature and make no reference to 
the veteran's specific situation.  As indicated above, in 
Voerth v. West, 13 Vet App 117 (1999), United States Court of 
Appeals for Veterans Claims (Court) stated that the 
continuity of symptomatology provisions set forth at §3.303 
and cited elsewhere in this decision do not relieve the 
claimant of providing a medical nexus.  

The Board wishes to make it clear that it has no reason to 
doubt the veteran's sincerity.  It is not unreasonable for a 
layperson to draw the conclusion that exposure to harsh 
conditions during combat, specifically to extreme cold, might 
result in chronic obstructive pulmonary disease and/or heart 
disease.  However, the evidence of record does not support 
the veteran's assertions in this case.

With regard to heart disease, the VA physician who evaluated 
the veteran in June 2002 reviewed the entire claims folder 
and stated the veteran did not have any chronic cardiac 
condition.  She noted that all stress tests and echo and 
other cardiogram tracings done were normal.  She added that 
the record revealed the veteran did not develop any heart 
problem while in service, including his time in Korea.  
Without a diagnosis of a current chronic cardiac disorder, 
there is no basis for service connection.  A claim for 
service connection must be accompanied by evidence that 
establishes a current disability.  See Rabideau v. Derwinski, 
2 Vet App 141 (1992); see also Brammer v. Derwinski, 3 Vet 
App 223, 225 (1992).  See also Gilpin v. West, 155 F. 3d. 
1353 (Fed. Cir. 1998).

With regard to the claim for service connection for a chronic 
respiratory disorder due to reported cold-weather exposure, 
as noted above, there is no medical evidence of record 
establishing a causal connection between any current 
respiratory disorder and the veteran's active service during 
the Korean conflict.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a respiratory disorder and/or a heart 
disorder.

Earlier Effective Dates

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§5110(a); 38 C.F.R. §3.400.  

In the case of a claim for a total rating, if an increase in 
disability occurs within one year prior to the date of claim, 
then the increase is effective as of the date the increase 
was "factually ascertainable."  If the increase occurred more 
than one year prior to the claim, the increase is effective 
the date of claim.  If the increase occurred after the date 
of claim, the effective date is the date of increase.  
38 U.S.C.A. §5110(b) (2); Harper v. Brown, 10 Vet App 125 
(1997); 38 C.F.R. §3.400(o); VAOPGCPREC 12-98 (1998).  In 
making this determination the Board must consider all of the 
evidence, including that received prior to previous final 
decisions.  Hazan v. Gober, 10 Vet. App. 511 (1997).

A. specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid to any individual under the 
laws administered by VA.  38 U.S.C.A. §5101(a); 38 C.F.R. 
§3.151 (2005).  A. "claim" is a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. §3.1(p) (2005).

The provisions of 38 C.F.R. §3.155(a) provide that:

Any communication or action indicating an attempt to apply 
for one or more benefits under the laws administered by VA, 
from a claimant...may be considered an informal claim.  Such 
informal claim must identify the benefit sought.  Upon 
receipt of a new formal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within one year from the date it 
was sent to the claimant, it (the formal claim) will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. §3.155(a).

"Date of receipt" means the date on which a claim, 
information or evidence was received.  38 C.F.R. §3.1(r) 
(2005).

A report of examination or hospitalization will be accepted 
as an informal claim for benefits under an existing law or 
for benefits under a liberalizing law or VA issue, if the 
report relates to a disability which may establish 
entitlement.  38 C.F.R. §3.157(a).

In determining whether there was an earlier claim, the Board 
is required to determine all potential claims raised by the 
evidence, applying all relevant laws and regulations, 
regardless of whether the claim is specifically labeled as a 
claim for the benefit.  Roberts v. Derwinski, 251 F. 3d 1378, 
1384 (Fed. Cir. 2001).  However, an "informal claim must 
identify the benefit sought." Id.(citing 38 C.F.R. § 3.155 
(a)).  The Federal Circuit has elaborated that VA "has a 
duty to fully and sympathetically develop the veteran's claim 
to its optimum in order to determine if an informal claim had 
been raised.  With respect to all pro se pleadings... VA must 
give a sympathetic reading to the veteran's filings by 
determining all potential claims raised by the evidence, 
applying all relevant laws and regulations.  Szemraj v. 
Principi, 357 F.3d 1370 (2004); see also Moody v. Principi, 
360 F.3d 1306 (2004). 

Earlier Effective Date for Grant of Service Connection for 
Arthritis of Multiple Joints

In this case, service connection for arthritis due to cold 
injury of multiple joints has been granted effective February 
3, 1983.  Received on that date was a communication from the 
veteran in which he stated he was seeking service connection 
for residuals of a knee injury and a nervous condition.  

The record reveals that service connection for a right knee 
disability was previously denied by rating decision dated in 
December 1978.  The veteran was informed of the denial action 
by communication dated December 15, 1978.  He was informed 
that while service records showed there had been several 
consultations for complaints of pain and swelling of the 
right knee, x-ray studies of the right knee were negative.

The record shows no communication or action from the veteran 
during the interim period, that being the time from the 
notice in December 1978 of the denial action and the 
communication received on February 3, 1983, pertaining to 
arthritis due to cold injury.  As the record contains no such 
communication or action from the veteran expressing an 
attempt to apply for service connection for arthritis due to 
cold injury, there is no factual or legal basis to assign an 
effective date earlier than February 3, 1983.  Accordingly, 
the preponderance of the evidence is against the claim and 
the benefit of the doubt standard does not apply.  38 
U.S.C.A. §5107.

An Effective Date Earlier Than August 28, 1999, for a Grant 
of TDIU

It is the established policy of VA that all veterans who are 
unable to secure or follow a substantially gainful occupation 
by reason of service-connected disabilities shall be rated 
totally disabled.  38 C.F.R. §4.16.  A finding of total 
disability is appropriate when there is present any 
impairment of mind or body which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation.  38 C.F.R. §§ 3.340, 4.15 (2005).  

If a total rating is based on a disability or combination of 
disabilities for which the VA's Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. §3.341.

Total disability rating for compensation purposes may be 
assigned where the schedular rating is less than total when 
the disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and if there are two or 
more disabilities, there shall be at least one disability 
ratable at 40 percent or more and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  See 38 C.F.R. §4.16(a).

A review of the evidence pertaining to this issue reveals 
that it has been an appellate status for a number of years.  
As noted by the Court in Pollard v. Brown, 6 Vet. App. 11 
(1993), the Court stated that the appellant (the veteran) had 
"on numerous occasions" raised before the VA the issue of an 
extra schedular rating for individual unemployability...the 
[Board] should have addressed this claim."

The record shows that in a statement received on October 15, 
1985, the veteran indicated that he had "been unable to hold 
any type of gainful employment for many years and prior to 
this I had problems holding employment."  Evidence associated 
with the filed discloses that the veteran has been in receipt 
of Social Security disability benefits since September 1984.  
Evidence obtained over the years in conjunction with this 
particular issue has been somewhat inconclusive.  VA tried to 
obtain more specific information in an attempt to try to 
distinguish whether the unemployability was due to service-
connected disabilities alone or service-connected 
disabilities in conjunction with non-service-connected 
disabilities.  The record shows that in July 1994, a VA 
social worker expressed the opinion that the veteran's 
physical and mental conditions prevented him from working.  
Unfortunately, she did not distinguish the impact of the 
service-connected disabilities from that of the nonservice-
connected disorders.  In another communication dated in 
January 1998, she again did not differentiate between the 
impact of the service connected and non-service-connected 
disorders.  In a December 1999 statement she indicated the 
veteran's PTSD manifestations included anxiety, social 
isolation, difficulty sleeping, restlessness, and feelings of 
low self-esteem and because his relationship with his co-
workers was described as "very stressful" she stated that his 
"conditions" had prevented him from having any meaningful 
relationships.  She stated that while he had tried to work, 
she considered him unemployable for a number of years before 
he began receiving Social Security disability benefits.

Other evidence of record includes an August 28, 1999, VA 
psychiatric examination report in which an Axis I diagnosis 
was made of PTSD.  Axis III diagnoses were multiple joint 
arthritis, obstructive airway disease with decreased lung 
capacity, and irregular heartbeat on exertion.  The physician 
opined that "the intrusive thoughts on his [the veteran] 
exposure to cold and obsession with a questionable conspiracy 
about cover-up in an attempt to deny veterans benefits for 
gangrene and frostbite are impairing his ability to do any 
type of work at present.  It might be beneficial for 
treatment of not only his PTSD but his obsessional thoughts."  

The Board finds that a longitudinal review of the record 
discloses that it was not factually ascertainable that the 
veteran was indeed unemployable because of the severity of 
his service-connected psychiatric disability prior to August 
28, 1999.   The medical records during the 1990s point to 
both service-connected and non service-connected disabilities 
as impacting adversely on the veteran's employment status.  
The medical records covering the 1980s do not show the 
psychiatric impairment to have been so incapacitating such 
that the veteran was rendered unable to work solely because 
of his psychiatric symptoms.  38 U.S.C.A. §§1155, 5110; 38 
C.F.R. §§3.400, 4.16.  It was not until August 28, 1999, that 
the veteran was determined to be unemployable primarily 
because of the severity of his service connected 
disabilities.

Effective Date Earlier Than August 28, 1999, for the 
Assignment of a Disability Rating of 50 percent for PTSD

Disability evaluations are determined by the application of 
VA's Schedule of Rating Disabilities, 38 C.F.R. Part 4.  The 
percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. §1155; 38 C.F.R. §§3.321(a), 4.1 (2005).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. §4.7 (2005).

38 C.F.R. §4.130, Diagnostic Code 9411 provides the following 
ratings for PTSD:

100 percent:  Total occupational and social impairment, due 
to such symptoms as:  Gross impairment of thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time and place; memory loss for 
names of close relatives, own occupation or own name.

70 percent:  Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  Suicidal ideation; obsessional rituals which interfere 
with routine activity; speech intermittently illogical, 
obscure or irrelevant; near continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.

50 percent:  Occupational and social impairment with reduced 
reliability in productivity due to such symptoms as:  
Flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing effective work and social 
relationships.

The Court has held that the Global Assessment of Functioning 
(GAF) scores are a scale reflecting the "psychological, 
social and occupational functioning on a hypothetical 
continuum of mental health-illness."  See Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet App 266 
(1996).

GAF scores ranging between 41 and 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment of social, 
occupational, or school functioning.

Scores ranging between 51 and 60 reflect moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or coworkers).

A review of the record reveals that by rating decision dated 
in January 2000, the disability rating for the veteran's PTSD 
was increased from 30 percent to 50 percent effective August 
28, 1999.  The veteran and his representative are not 
disagreeing with the assignment of the 50 percent rating. 
Instead, they assert that it should have been in effect much 
earlier than August 28, 1999.  The record shows that a 
30 percent rating for PTSD had been in effect since February 
3, 1983.  The Board finds the veteran did not exhibit 
sufficient impairment in a majority of the areas needed for 
the assignment of a 50 percent evaluation from 1983 or any 
time prior to August 28, 1999.  In the mid-1980s and through 
the 1990s, the veteran was reported to have had a number of 
symptoms associated with PTSD, including social isolation, 
irritability, anxiety, sleeplessness, restlessness, and 
feelings of low self-esteem.  These are anticipated by and 
contemplated by the 30 percent rating that was in effect 
during those years.  The veteran was not in need of regular 
psychiatric treatment and there is no showing that his 
psychiatric symptoms during those years rendered him unable 
to tend to basically normal daily activities.  Accordingly, 
the Board finds that the evidence is against the assignment 
of a 50 percent or higher disability evaluation for the 
veteran's PTSD prior to August 28, 1999.


Entitlement to an Effective Date Earlier Than August 28, 
1999, For a Grant of Basic Eligibility for Dependents 
Educational Assistance

For the purposes of educational assistance under 38 U.S.C.A. 
Chapter 35, a child or surviving spouse of the veteran will 
have basic eligibility if the following conditions are met:  
(1) if the veteran was discharged from service under 
conditions other than dishonorable, or died in service; and 
(2) the veteran has a permanent total service-connected 
disability; or (3) a permanent total service-connected 
disability was in existence at the date of the veteran's 
death; or (4) the veteran died as a result of service-
connected disability.  38 U.S.C.A. §§3501, 3510; 38 C.F.R. 
§§3.807(a), 21.3021 (2005).

As indicated above, the Board has determined that the veteran 
has not met the requirements for a TDIU rating prior to 
August 28, 1999.  As the legal requirements for TDIU are not 
met prior to that date, the Board finds that the effective 
date for the grant of dependents' educational assistance 
eligibility is also effective that same date, August 28, 
1999.


ORDER

Service connection for a respiratory disorder claimed as a 
result of cold weather injury is denied.

Service connection for a respiratory disorder claimed as a 
result of tobacco use during service or secondary to nicotine 
dependence acquired in service is denied.

Service connection for a chronic heart disorder is denied.

An effective date earlier than February 3, 1983, for a grant 
of service connection for arthritis due to cold injury of 
both hands, both lower extremities (feet), both knees, both 
shoulders, lumbar spine and cervical spine is denied.

Entitlement to an effective date earlier than August 28, 
1999, for the award of a 50 percent rating for PTSD is 
denied.

Entitlement to an effective date earlier than August 28, 
1999, for the award of TDIU is denied.

Entitlement to an effective date earlier than August 28, 
1999, for eligibility for dependents' educational assistance 
is denied.



	                         
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


